PER CURIAM
This claim was submitted to the Court for decision upon a Stipulation entered into by the claimant and the respondent wherein certain facts and circumstances of the claim were et forth as follows:
1. On April 18,1998, claimant was traveling north on W. Va. Route 2, coming out of Point Pleasant, at the flood wall in Mason County, when the claimant’s vehicle hit a large hole located in the center of the road.
2. As a result of this incident, claimant’s vehicle sustained damage in the sum of $148.39.
3. Respondent owns and maintains W. Va. Route 2 in Mason County, in a reasonably safe condition.
4. On the date of the incident herein, respondent failed to maintain W. Va. Route 2 in Mason County, in a reasonably safe condition.
5. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim as stated in the Stipulation, and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of W. Va. Route 2 on the date of the claimant’s incident; that the negligence of the respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Accordingly, the Court makes an award in the amount of $148.39 to the claimant.
Award of $148.39.